Case 9:18-cv-80176-BB Document 548-3 Entered on FLSD Docket 06/01/2020 Page 1 of 30



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

    IRA KLEIMAN, as the personal representative    CASE NO.: 9:18-cv-80176-BB
    of the Estate of David Kleiman, and W&K Info
    Defense Research, LLC,                         CONTAINS CONFIDENTIAL
                                                   INFORMATION SUBJECT TO
                        Plaintiffs,                PROTECTIVE ORDER

    v.

    CRAIG WRIGHT,

                        Defendant.



                     EXPERT REPORT OF DR. MATTHEW J. EDMAN




                                               1
Case 9:18-cv-80176-BB Document 548-3 Entered on FLSD Docket 06/01/2020 Page 2 of 30



   TABLE OF CONTENTS


   I.        Background and Qualifications ................................................................................................ 3
   II. Summary of Opinions .............................................................................................................. 5
   III. Materials Reviewed and Information Considered .................................................................... 5
   IV. Methodology ............................................................................................................................ 6
   V. Document Analysis .................................................................................................................. 6
        A. DEF_00002413 ..................................................................................................................... 6
        B. DEF_00013188 ................................................................................................................... 11
        C. DEF_00050985 ................................................................................................................... 12
        D. DEF_00027291 ................................................................................................................... 13
        E. DEF_00028008 ................................................................................................................... 13
        F.      DEF_00056406 ................................................................................................................... 14
        G. DEF_00051013 ................................................................................................................... 15
        H. DEF_00022263 ................................................................................................................... 16
        I.      DEF_00022274 ................................................................................................................... 16
        J.      DEF_00027287 and DEF_00027288 ................................................................................. 17
        K. DEF_00027300 ................................................................................................................... 20
        L. DEF_00027303 ................................................................................................................... 21
        M. DEF_00027289 .................................................................................................................. 22
        N. DEFAUS_00521091 ........................................................................................................... 24
        O. DEF_00029509 ................................................................................................................... 25
   VI.          Reservation of Rights ......................................................................................................... 28




                                                                           2
Case 9:18-cv-80176-BB Document 548-3 Entered on FLSD Docket 06/01/2020 Page 3 of 30



            I submit this Report in the above-captioned action on behalf Ira Kleiman, as the personal

   representative of the Estate of David Kleiman, and W&K Info Defense Research, LLC

   (collectively, “Plaintiffs”).

            If called as a witness, I could and would testify to the truth of these facts and opinions

   under oath.

       I.        BACKGROUND AND QUALIFICATIONS

            1.     I am over the age of eighteen (18), not a party to this action, and currently reside in

   New York, NY. My education, training, and experience fully qualify me to make the statements

   contained in this Report.

            2.     I received a B.S. in Computer Science from Baylor University in 2005, a M.S. in

   Computer Science from Rensselaer Polytechnic Institute in 2007, and a Ph.D. in Computer Science

   from Rensselaer Polytechnic Institute in 2011.

            3.     I have authored or co-authored multiple research papers in peer-reviewed

   conferences and journals related to techniques for cryptographic security and authentication in

   wireless networks, and the design, implementation, and analysis of anonymous communication

   systems on the Internet.

            4.     As a Lead Cyber Security Engineer at The MITRE Corporation I supported the

   FBI’s Remote Operations Unit in the technical efforts of identifying the Tor hidden service hosting

   the Silk Road marketplace. I subsequently provided on-site support to the FBI’s New York field

   office to affect the seizure of bitcoins located on Silk Road servers and Ross Ulbricht’s personal

   laptop and other devices, as well as the Silk Road webserver itself. Later, as a Senior Director at

   FTI Consulting, I provided consulting to the U.S. Attorney’s Office for the Southern District of

   New York in which I analyzed digital forensic evidence collected as part of the investigation to




                                                     3
Case 9:18-cv-80176-BB Document 548-3 Entered on FLSD Docket 06/01/2020 Page 4 of 30



   establish substantial and ongoing links between bitcoin wallets identified on Silk Road servers and

   Ulbricht’s personal bitcoin wallets, which was presented at Ulbricht’s trial.

          5.      I have served as an invited member of the technical program committee for the

   Association for Computing Machinery’s Conference on Computer and Communications Security.

   I have also served as an invited member of the technical program committee for the International

   Financial Cryptography Association’s International Conference on Financial Cryptography and

   Data Security. Additionally, I have served as an external reviewer for several academic

   conferences and journals, including The Institution of Engineering and Technology’s Information

   Security Journal and the Privacy Enhancing Technologies Symposium.

          6.      Since 2015, I have been a Director in the Cyber Security & Investigations practice

   at Berkeley Research Group, LLC (“BRG”), a global strategic advisory and expert consulting firm.

   I regularly provide expert consultation to clients regarding computer and network security, as well

   as conduct cyber incident response and investigative analysis.

          7.      From 2014 to 2015, I was a Senior Director in the Cyber Security & Investigations

   Group of FTI Consulting, Inc.’s Global Risk and Investigations Practice. I worked on numerous

   matters related to computer and network security, and forensic evidence collection and analysis.

          8.      From 2013 to 2014, I was a Senior Vulnerability Engineer in Bloomberg LP’s

   Vulnerability Analysis Team. I focused on data security and worked to protect sensitive data from

   both internal and external threats through continuous cyber security research and testing of the

   firm’s network infrastructure, websites, software, and mobile applications.

          9.      From 2009 to 2013, I was a Lead Cyber Security Engineer in The MITRE

   Corporation, a federally funded research and development center, where I specialized in research

   and development of systems for anonymous communication on the Internet.




                                                    4
Case 9:18-cv-80176-BB Document 548-3 Entered on FLSD Docket 06/01/2020 Page 5 of 30



             10.     I hold a current AccessData Certified Examiner credential, which is a certification

   recognized in the field of digital forensics.

             11.     A copy of my curriculum vitae is attached below as Exhibit 1.

      II.          SUMMARY OF OPINIONS

             12.     I have been asked to analyze certain documents submitted by Craig Wright (the

   “Defendant”) in this litigation and determine, to the extent possible, whether they are authentic,

   including but not limited to whether the documents and/or their associated metadata have been

   manipulated or altered since their creation. As part of this analysis, I analyzed the original “native”

   files associated with these documents and their associated metadata. Additionally, some of the

   documents I reviewed contained cryptographic signatures, which I also analyzed.

             13.     My analysis determined that certain documents produced by the Defendant in this

   litigation were manipulated – including a number of emails that were purportedly sent by Dave

   Kleiman – and are, therefore, not authentic.

      III.         MATERIALS REVIEWED AND INFORMATION CONSIDERED

             14.     In forming the opinions expressed in this Report, I have relied on my own

   education, knowledge, experience, and training in computer science, as well as my specific

   education, knowledge, experience, and training in the fields of applied cryptography and digital

   forensics. In addition to the documents cited and information provided in this Report, I have also

   considered the documents listed at the end of this Report in forming my opinion.

             15.     I may review additional documents and information produced by the Parties, as

   well as deposition testimony provided after the submission of my Report, if any.




                                                      5
Case 9:18-cv-80176-BB Document 548-3 Entered on FLSD Docket 06/01/2020 Page 6 of 30



      IV.         METHODOLOGY

            16.        The methodology for analyzing the documents described in this report generally

   comprises the following components: (i) reviewing the “human-readable” contents of the

   documents (e.g. the visible text in an email or PDF file), (ii) analyzing the internal “machine-

   readable” code or structure contained within the documents’ native files (e.g. the object code

   within a PDF file), and (iii) identifying and extracting metadata about the documents (e.g.

   information about how the documents were created, when, and by whom).

            17.        Some documents I reviewed also included cryptographic signatures within the

   visible contents of the documents or embedded in their internal structure. A cryptographic

   signature is a mathematical technique for certifying and subsequently verifying the origin and

   authenticity of arbitrary computer data, such as a file, email, or other electronic document. The

   signature thus allows the recipient to verify the data (i) originated from the expected sender and

   (ii) has not been altered. Additionally, a cryptographic signature can also include other information

   about the signature, such as the identity of the individual and/or program that created the

   cryptographic signature and a timestamp indicating when that signature was created.

      V.          DOCUMENT ANALYSIS

                  A.      DEF_00002413

            18.        I reviewed DEF_00002413, which is a PDF of a purported email sent from Dave

   Kleiman to the Defendant on June 24, 2011 attaching certain documents related to the Tulip Trust.

   (Fig. 1.) I understand that the Defendant has sworn to the authenticity of this document through a




                                                      6
Case 9:18-cv-80176-BB Document 548-3 Entered on FLSD Docket 06/01/2020 Page 7 of 30



   declaration submitted to this Court. (Ex. 2.) I also understand that this document was produced by

   the Defendant as a scan of a hard copy paper document in this litigation.
       FIGURE 1. DEF_0002413




           19.    I also reviewed DEF_00013189 and DEF_00013459, which are PDF files produced

   by the Defendant in this litigation. As shown in Figures 2 and 3, the text of DEF_00013459 and

   DEF_00013189 is identical to that of the purported email in DEF_00002413, except the date of

   the purported email in DEF_00013459 is October 17, 2014 instead of June 24, 2011.

           20.    I extracted the three attachments from DEF_00013189 and DEF_00013459 which

   are identified in the “Attachment” line of the email files. I compared the hash values1 of the

   attachments I extracted from both PDFs and determined the attachments in DEF_00013189 were

   identical to those in DEF_00013459. Further, the text of “Tulip Trust.pdf” that I extracted from



   1
     Hash values (or simply “hashes”) represent large amounts of data as much smaller numeric
   values, such that (i) a small change to the input data results in a large change in the hash value,
   and (ii) it is impractical to determine the input data from just the hash value. Hashes are commonly
   used with cryptographic signatures.

                                                    7
Case 9:18-cv-80176-BB Document 548-3 Entered on FLSD Docket 06/01/2020 Page 8 of 30



   the two documents is identical to the version attached to the paper scans as Bates numbers

   DEF_00002414-15 that the Defendant swore were authentic.

    FIGURE 2. DEF_00013459




    FIGURE 3. DEF_00013189




                                               8
Case 9:18-cv-80176-BB Document 548-3 Entered on FLSD Docket 06/01/2020 Page 9 of 30



          21.     I extracted the metadata associated with DEF_00013189 and DEF_00013459 using

   a hex editor.2 I have attached the relevant outputs that I analyzed at Exhibits 3 - 4 (DEF_00013189)

   and Exhibits 5-10 (DEF_00013459). The metadata contained within the PDF files associated with

   Exhibits 3-4 and Exhibits 5-10 contain DocumentID and InstanceID attributes. A PDF’s

   “DocumentID” is a common identifier used to associate multiple versions or revisions of a

   particular document, whereas the “InstanceID” is a unique identifier assigned to a specific version

   or revision of that document. I determined that DEF_00013189 and DEF_00013459 contain the

   same DocumentID but different InstanceID values, which indicates that they are different versions

   of the same original document.

          22.     Based on my review of Exhibits 5-10, it is my opinion that DEF_00013459 was

   created by exporting an email from Microsoft Outlook to PDF. The metadata contained in

   DEF_00013459 indicates the original email was sent on or around October 17, 2014 by an

   individual using the email account craig@panopticrypt.com and from a computer named

   PCCSW01. It then passed through multiple email servers before being delivered by a server in the

   time zone UTC-5 to the same address that sent it, craig@panopticrypt.com. Once the email was

   exported to PDF, the resulting PDF was modified to appear as if Dave Kleiman had sent the email

   to Craig Wright.

          23.     Exhibits 5-6 further shows that the purported email in DEF_00013459 was created

   using Microsoft Outlook 15.0. I reviewed the Microsoft Outlook version history from a support




   2
     A hex editor is a software program that allows the user to see or edit the raw and exact contents
   of a file, as opposed to the interpretation of the same content that other, higher level application
   software may associate with the file format. For example, this could be raw image data, in contrast
   to the way image editing software would interpret and show the same file.

                                                    9
Case 9:18-cv-80176-BB Document 548-3 Entered on FLSD Docket 06/01/2020 Page 10 of 30



    page on microsoft.com. (Ex. 11.) Based on my review of Microsoft Outlook’s version history, I

    determined that Microsoft Outlook 15.0 was not released to the general public until January 2013.

           24.     Exhibits 5-6 also contain an IP address associated with the individual who sent the

    original email from within Microsoft Outlook. That IP address is 14.1.18.30. I looked up certain

    information related to that IP address using the MaxMind GeoIP2 Precision service, which is a

    publicly available service used to identify certain geographical information associated with a

    particular IP address. The GeoIP2 Precision service shows the IP address is associated with Eastern

    Australia. (Ex. 12.)

           25.      Based on my review of Exhibits 3-4, it is my opinion that DEF_00013189 was

    created by making further edits to DEF_00013459. Specifically, the PDF was modified to make it

    appear as if the email was sent on June 24, 2011.

           26.     I also reviewed DEF_00079344, which is an email file produced by the Defendant

    as a .msg3 file a few days before the June 28, 2019 hearing in this matter. The text of

    DEF_00079344 is identical to the text in DEF_00002413 and DEF_00013189.

           27.     I extracted the email header information associated with DEF_00079344 which is

    attached at Exhibit 13. The email header contains a timestamp added by Google which is encoded

    in milliseconds as a “Unix epoch” timestamp.4 The timestamp indicates the purported email in

    DEF_00079344 was received by Google’s email server on or about October 24, 2012, over a year

    after the date of the alleged email in DEF_00079344 and DEF_00002413. (Ex. 14.)




    3
      A .msg file is an email file format commonly associated with Microsoft Outlook. It typically
    includes not only the content of the email, but also email “header” information and any attachments
    included with the email.
    4
      A “Unix epoch” timestamp (or sometimes just “Unix timestamp”) is a numeric value indicating
    the time elapsed since midnight on January 1, 1970 UTC. It is usually expressed in seconds but
    can also be expressed in milliseconds.

                                                    10
Case 9:18-cv-80176-BB Document 548-3 Entered on FLSD Docket 06/01/2020 Page 11 of 30



            28.        Accordingly, it is my opinion that DEF_00002413 is not an authentic document,

    but is a forgery created from an email that was sent from craig@panopticrypt.com to

    craig@panopticrypt.com on or about October 17, 2014 and then modified to make it appear as if

    the email was sent from Dave Kleiman on June 24, 2011.


                  B.      DEF_00013188

            29.        I reviewed DEF_00013188, which is a purported email sent from Dave Kleiman to

    the Defendant on April 2, 2013 in which Dave allegedly accepts a role at Coin-Exch.

    DEF_00013188 was produced by the Defendant as a PDF file.

            30.        I extracted and analyzed the metadata associated with DEF_00013188. (Ex. 15)

    The extracted metadata indicates that DEF_00013188 contains the same Document ID as

    DEF_00013459 and DEF_00013189, but a different InstanceID, which indicates DEF_00013188

    is another revision of the same document.

            31.        I also reviewed the cryptographic signature contained within DEF_00013188. I

    used GnuPG to extract certain information from the GPG signature. GnuPG is a free software

    program that can be used to encrypt, decrypt, and cryptographically sign and verify documents

    and other electronic information. I have attached the GnuPG output associated with this

    cryptographic signature at Exhibit 16. The timestamp from the cryptographic signature contained

    within DEF_00013188 indicates that the signature was created on or about October 23, 2014,

    according to the computer on which the signature was created—over a year after Dave Kleiman

    died.

            32.        Exhibit 16 also indicates that the key used to create the cryptographic signature in

    DEF_00013188 is the same key used to create the cryptographic signature in DEF_00002416 of

    the “Tulip Trust.pdf” file allegedly sent by Dave Kleiman to Craig Wright in June 2011. (Ex. 17.)



                                                        11
Case 9:18-cv-80176-BB Document 548-3 Entered on FLSD Docket 06/01/2020 Page 12 of 30



           33.        Based on my review of the metadata contained in Exhibit 15 and the information

    associated with the cryptographic signature, it is my opinion that DEF_00013188 is not an

    authentic email sent by Dave Kleiman in April 2013, but is a forgery created by further modifying

    DEF_00013189 to make it appear as if the email was sent from Dave Kleiman to the Defendant

    on April 2, 2013.

                 C.      DEF_00050985

           34.        I reviewed DEF_00050985, which is a purported Deed of Trust between Wright

    International Investments Ltd and Tulip Trading Ltd dated October 23, 2012. I understand that the

    Defendant has sworn to the authenticity of this document through a declaration submitted to this

    Court and referred to it as Tulip Trust 1. (Ex. 2.) DEF_00050985 was produced by the Defendant

    as a PDF file.

           35.        I extracted and analyzed the metadata associated with DEF_00050985. (Ex. 18.)

    The metadata indicates the PDF was allegedly created on October 22, 2012 at 9:09:53 AM

    UTC+11.

           36.        I extracted five embedded font files contained within the PDF itself. These font

    files each contained cryptographic signatures from Microsoft that indicate the fonts themselves

    were not created until 2015. (Exs. 19-23.) Each of these font files also contained copyright

    information which indicated they were copyrighted in 2015. (Ex. 24.)

           37.        It is not possible for a PDF that was created in 2012 to contain embedded font files

    that did not exist until 2015. Accordingly, it is my opinion that DEF_00050985 is not an authentic

    document and was not created until at least May 22, 2015.




                                                       12
Case 9:18-cv-80176-BB Document 548-3 Entered on FLSD Docket 06/01/2020 Page 13 of 30



               D.      DEF_00027291

             38.    I reviewed DEF_00027291, which is a PDF of a purported email exchange between

    Dave Kleiman and the Defendant in September and October 2012 regarding an alleged Seychelles

    trust.

             39.    There are two cryptographic signatures visible in DEF_00027291, both allegedly

    created by Dave Kleiman. I used GnuPG to extract certain information from the signatures. (Exs.

    25-26.) The data associated with these GnuPG outputs indicates that the cryptographic signatures

    associated with DEF_00027291 were created in February and March 2014, respectively, according

    to the computer on which the signatures were created – more than a year after the date associated

    with the exchange in the text of the PDF and almost a year after Dave Kleiman died.

             40.    The cryptographic signature on page 1 of the PDF also contains the version number

    of the GnuPG program purportedly used to create it: “GnuPG v2.0.20 (MingW32).” However,

    based on my review of the GnuPG version history, GnuPG v2.0.20 was not released until May 10,

    2013. (Ex. 27.)

             41.    Accordingly, it is my opinion that DEF_00027291 does not appear to be an

    authentic email from Dave Kleiman to Craig Wright but instead appears to be manipulated.

               E.      DEF_00028008

             42.    I reviewed DEF_00028008, which contains a purported email sent by Dave

    Kleiman to the Defendant in October 2012 regarding a purported list of keys allegedly held in a

    trust. DEF_00028008 was originally produced by the Defendant as a .mht file.5



    5
      The Defendant later produced a .msg file corresponding to this email; however, given that the
    alleged email from Dave Kleiman was “forwarded” to John Chesher and CC’ed to Ramona Watts,
    any email header information contained therein reflects the email from Craig Wright and not the
    alleged email from Dave Kleiman.

                                                   13
Case 9:18-cv-80176-BB Document 548-3 Entered on FLSD Docket 06/01/2020 Page 14 of 30



              43.     DEF_00028008 contains a cryptographic signature allegedly created by Dave

    Kleiman. I used GnuPG to extract and analyze certain information from the GPG signature and I

    have attached that output at Exhibit 28. The GnuPG output indicates that the cryptographic

    signature associated with DEF_00028008 was created on or about March 2, 2014 according to the

    computer on which the signature was created—approximately one year after Dave Kleiman died.

              44.     Accordingly, it is my opinion that DEF_00028008 does not appear to be an

    authentic email from Dave Kleiman to Craig Wright but instead appears to be manipulated.

                 F.      DEF_00056406

              45.     I reviewed DEF_00000204, DEF_00013376, and DEF_00023252, each of which

    contains a series of Bitmessages purportedly sent by Dave Kleiman to the Defendant. Bitmessage

    is a decentralized and encrypted communications protocol that can be used by one person to send

    encrypted messages to another person. Some of these messages display sent or received dates that

    pre-date November 19, 2012.

              46.     I interviewed Jonathan Warren (the creator of Bitmessage) via telephone on June

    25, 2019, and also reviewed the Bitmessage software’s revision history on GitHub.6 Based on my

    review, I determined that the Bitmessage software was not made publicly available until November

    19, 2012.

              47.     I also have reviewed Jonathan Warren’s deposition taken on July 24, 2019. Based

    on my review, I determined that that the Bitmessage “white paper” was not published until after

    the Bitmessage software was posted to Github, that Warren had not shared the Bitmessage software

    or source code with anyone prior to posting it on Github on November 19, 2012, and that it would

    not have been possible for anyone except Warren to run Bitmessage prior to that date. (Warren


    6
        https://github.com/Bitmessage/PyBitmessage

                                                     14
Case 9:18-cv-80176-BB Document 548-3 Entered on FLSD Docket 06/01/2020 Page 15 of 30



    Dep. at 12:1–15:6.) Based on my review I also determined that version 4 Bitmessage addresses

    were not available before August 12, 2013. (Id. at 22:4–7.)

            48.     I also reviewed the Bitmessage addresses saved in the Defendant’s address book

    that are associated with Dave Kleiman and Craig Wright which were produced by the Defendant

    as DEF_00013147. I determined that both of these addresses are “version 4” Bitmessage addresses.

    I then reviewed the GitHub commit history for Bitmessage and determined that support for version

    4 addresses was not introduced until August 2013—almost a year after the messages were

    purportedly sent and approximately four months after Dave Kleiman died.

            49.     As these alleged Bitmessages are dated prior to the release of the Bitmessage

    software itself and are sent and received from version 4 addresses, it is my opinion that

    DEF_00000204, DEF_00013376, and DEF_00023252 each contain Bitmessages that are not

    authentic messages sent from or to Dave Kleiman, but have been manipulated to appear that way.

    Specifically, the messages in these documents dated October 22, 2012, November 6, 2012,

    November 7, 2012, November 8, 2012, November 11, 2012, and November 13, 2012 are not

    authentic messages sent from or to Dave Kleiman.

               G.      DEF_00051013

            50.     I reviewed DEF_00051013, which is a PDF of a purported invoice from High

    Secured.com dated May 25, 2015. I understand that the Defendant has sworn to the authenticity

    of this document through a declaration submitted to this Court. (Ex. 2.)

            51.     I reviewed DEF_00051013 by analyzing the internal structure of the PDF file. I

    have attached the relevant outputs at Exhibit 29.




                                                    15
Case 9:18-cv-80176-BB Document 548-3 Entered on FLSD Docket 06/01/2020 Page 16 of 30



            52.       Based on review of these outputs, it is my opinion that DEF_00051013 was

    manipulated and therefore is not authentic. I have attached as Exhibit 30 a demonstrative

    identifying in red all edits that were made to the invoice.

                 H.      DEF_00022263

           53.        I reviewed DEF_00022263, which is a PDF of a purported email exchange between

    Dave Kleiman and Craig Wright on or about December 15, 2012 regarding the potential purchase

    of a shelf company.

           54.        I extracted and analyzed the metadata contained within DEF_00022263. (Ex. 31.)

    The metadata indicates that the PDF was created on March 26, 2014 at 1:19 PM (UTC+11) from

    an email in Microsoft Outlook. The PDF was last modified approximately 2 minutes later at 1:21

    PM. I analyzed the internal structure of the PDF file and identified TouchUp_TextEdit markers

    indicating that modifications had been made to the body of the document. (Ex. 32.)

           55.        The visible content of the PDF contains a cryptographic signature allegedly created

    by Dave Kleiman. I analyzed the signature using GPG and determined the signature was created

    on or about March 2, 2014 according to the computer on which it was created—approximately one

    year after Dave Kleiman died. (Ex. 33)

           56.        Based on the above findings, it is my opinion that DEF_00022263 was manipulated

    and is therefore not authentic.

                 I.      DEF_00022274

           57.        I reviewed DEF_0002274, which is a PDF of a purported email exchange between

    Dave Kleiman and Craig Wright on or about December 6, 2010 regarding the setup of a trust and

    the use of certain source code.




                                                      16
Case 9:18-cv-80176-BB Document 548-3 Entered on FLSD Docket 06/01/2020 Page 17 of 30



           58.        The first email in the exchange was sent by Dave Kleiman to two email addresses

    associated with Craig Wright: craigswright@acm.org and craig@panopticrypt.com. The last

    message in the exchange was sent from craig@rcjbr.org to an undisplayed address associated with

    Craig Wright.

           59.        I reviewed the domain registration records for panopticrypt.com and rcjbr.org using

    the DomainTools service. (Exs. 34 and 35, respectively.) Based on the information provided by

    DomainTools, I determined that the domain panopticrypt.com was first registered on or about June

    18, 2011, and rcjbr.org was first registered on or about November 2, 2011. In other words, neither

    domain existed at the time the purported email exchange allegedly occurred in December 2010.

           60.        Based on the above findings, it is my opinion that DEF_0002274 was manipulated

    and is therefore not authentic.

                 J.      DEF_00027287 and DEF_00027288

           61.        I reviewed DEF_00027287, which is a PDF of a purported email sent from “Dave

    Klieman (sic)” to Uyen Nguyen on or about 8:19:03 AM on Thursday, December 20, 2012 in

    which Dave allegedly offers Uyen a role as a director of W&K Information Defense Research

    LLC. I also reviewed DEF_00027288, which is a PDF of a second purported email sent from Dave

    to Uyen less than an hour later in which Dave thanks Uyen for accepting the role.

           62.        I extracted and analyzed the metadata associated with DEF_00027287 and

    DEF_00027288 (Exs. 36 and 37, respectively.) The metadata associated with DEF_00027287

    indicates the PDF was created on or about April 17, 2014 at 8:23:41 AM using Acrobat PDFMaker

    11 for Microsoft Outlook on a computer whose time zone was consistent with Sydney, Australia

    (UTC+10), and then modified less than five minutes later.




                                                      17
Case 9:18-cv-80176-BB Document 548-3 Entered on FLSD Docket 06/01/2020 Page 18 of 30



           63.    The metadata associated with DEF_00027288 indicates the document was created

    at the exact same date and time as DEF_00027287, but the ModifyDate fields indicate that

    DEF_00027288 was modified approximately five minutes after DEF_00027287 was last modified.

    Further, DEF_00027287 and DEF_00027288 contain the same DocumentID but different

    InstanceID values, which indicates that they two versions of the same original document.

           64.    I analyzed the internal structure of DEF_00027287 and DEF_00027288 and

    identified several changes that had been made to both PDFs after they were created. (Exs. 38 and

    39, respectively.) In particular, the internal structure of DEF_00027287 indicates that the text

    associated with the “From:”, “To:”, and “Date:” fields at the top of DEF_00027287 were edited as

    shown in Figure 4.

    FIGURE 4. Screenshot of the rendered PDF from DEF_00027287 with the corresponding text
    modifications made to the email header highlighted in red.




           65.    I compared the edits made in DEF_00027288 to those made in DEF_00027287 and

    determined that the “Date:” field was modified to make it appear as if it were sent less than an

    hour after DEF_00027287 was allegedly sent. Additionally, the body of the email was altered from

    the body of the email contained in DEF_00027287.

    FIGURE 5. Screenshot of the rendered PDF from DEF_00027288 with the previous text
    modifications from DEF_00027287 highlighted in red and the subsequent modifications made in
    DEF_00027288 highlighted in blue.




                                                  18
Case 9:18-cv-80176-BB Document 548-3 Entered on FLSD Docket 06/01/2020 Page 19 of 30



           66.    The visible content of DEF_00027287 also contains a cryptographic signature

    purportedly created by Dave Kleiman. I extracted and analyzed the cryptographic signature using

    GPG. (Ex. 40.) The GnuPG output indicates the signature was created on or about March 12, 2014

    according to the computer on which the signature was created; (ii) the signature was created with

    Key ID B885B17AC45BED1B which is purportedly associated with Dave Kleiman; and, (iii) the

    signature matches the content of the email shown in DEF_00027287. DEF_00027288 does not

    contain a cryptographic signature.

           67.    I also reviewed DEF_00030487, which is a copy of an email sent from

    craig.wright@hotwirepe.com to craig.wright@itmasters.edu.au on or about April 16, 2014 at

    10:21 PM UTC. The content of the email is identical to the content of DEF_00027287, including

    the cryptographic signature. The email also contains the same misspelled “Subject” line, which

    reads “Apppointment (sic) letter.”

           68.    I extracted and analyzed the email headers associated with DEF_00030487. (Ex.

    41.) The email headers indicate the message originated from IP address 58.160.32.123, which is

    associated with Eastern Australia according to MaxMind’s GeoIP Precision service. (Ex. 42.)

           69.    Based on the findings above, it is my opinion that DEF_00027287 is a forgery

    created from an email sent by the Defendant to himself in April 2014 and modified to appear as if

    it was sent from Dave Kleiman to Uyen Nguyen in December 2012. DEF_00027288 is also a

    forgery created approximately five minutes after DEF_00027287 by subsequently modifying

    DEF_00027287 to make it appear as if it was a second email sent from Dave Kleiman to Uyen

    Nguyen approximately an hour later.




                                                   19
Case 9:18-cv-80176-BB Document 548-3 Entered on FLSD Docket 06/01/2020 Page 20 of 30



                 K.      DEF_00027300

           70.        I reviewed DEF_00027300, which is a PDF of a purported email exchange between

    Dave Kleiman and Craig wright on or about June 27, 2011 in which Craig makes several

    allegations about the Australian Tax Office (“ATO”) and an ATO employee named Adam

    Westwood.

           71.        I extracted and reviewed the PDF metadata contained within DEF_00027300. (Exs.

    43-44.) The metadata indicated the document was created using Acrobat PDFMaker 11 for

    Microsoft Outlook on or about April 17, 2014 at 2:46 PM in a time zone associated with eastern

    Australia (UTC+10). The metadata objects further indicated that the PDF was modified at least

    twice: once at 3:11 PM (approximately 25 minutes after it was created), and again six minutes later

    at 3:17 PM. (Exs. 43 and 44, respectively.) Both modifications were made on a computer whose

    time zone was UTC+10.

    FIGURE 6. PDF object code extracted from DEF_00027300 which contains references to a
    mailing list that is not associated with the body of the purported email.
     8 0 23 57 24 225 25 369 26 511 27 668 28 822 30 972 31 1154 [23 0 R 24 0 R 25 0 R 26 0 R 27
     0 R 28 0 R 30 0 R 31 0 R]<</A<</S/URI/URI(mailto:cce2-bounces@certified-computer-
     examiner.com)>>/BS<</S/S/Type/Border/W 0>>/Border[0 0 0]/Rect[156.0 770.0 317.0
     779.0]/Subtype/Link/Type/Annot>><</A<</S/URI/URI(mailto:dave@davekleiman.com)>>/BS<</S/S/Ty
     pe/Border/W 0>>/Border[0 0 0]/Rect[362.0 770.0 407.0
     779.0]/Subtype/Link/Type/Annot>><</A<</S/URI/URI(mailto:craig@integyrs.com)>>/BS<</S/S/Type
     /Border/W 0>>/Border[0 0 0]/Rect[156.0 760.0 293.0
     769.0]/Subtype/Link/Type/Annot>><</A<</S/URI/URI(http://www.computerforensicexaminer.com/)>
     >/BS<</S/S/Type/Border/W 0>>/Border[0 0 0]/Rect[143.0 627.0 319.0
     638.0]/Subtype/Link/Type/Annot>><</A<</S/URI/URI(http://www.digitalforensicexpert.com/)>>/B
     S<</S/S/Type/Border/W 0>>/Border[0 0 0]/Rect[327.0 627.0 479.0
     638.0]/Subtype/Link/Type/Annot>><</A<</S/URI/URI(mailto:craig@integyrs.com)>>/BS<</S/S/Type
     /Border/W 0>>/Border[0 0 0]/Rect[163.263 546.818 328.263
     557.818]/Subtype/Link/Type/Annot>><</A<</S/URI/URI(http://lists.certified-computer-
     examiner.com/mailman/listinfo/cce2)>>/BS<</S/S/Type/Border/W 0>>/Border[0 0 0]/Rect[78.0
     387.0 338.0 398.0]/Subtype/Link/Type/Annot>><</A<</S/URI/URI(http://lists.certified-
     computer-examiner.com/mailman/listinfo/cce2)>>/BS<</S/S/Type/Border/W 0>>/Border[0 0
     0]/Rect[78.0 339.0 338.0 350.0]/Subtype/Link/Type/Annot>>

           72.        I also analyzed the internal structure of the PDF file and identified within it the PDF

    object code shown in Figure 6. (Ex. 45.) The PDF object code defines several links to email



                                                        20
Case 9:18-cv-80176-BB Document 548-3 Entered on FLSD Docket 06/01/2020 Page 21 of 30



    addresses and other URLs referenced in the body of the purported email. The PDF object code

    also defines links and email addresses not referenced in the visible text of the purported email

    associated with an email-based mailing list for the discussion of computer forensics (the “CCE2”

    list). Both Craig Wright and Dave Kleiman appear to have been members of the mailing list based

    on my review of email messages produced by the Defendant.

           73.        I identified DEF_00014589 among documents produced by the Defendant, which

    is a native .msg file of an email sent to the same “CCE2” mailing list referenced in the PDF object

    code contained shown in Figure 6. Exhibit 46 shows the email headers contained in

    DEF_00014589, which indicate the email was sent by dave@davekleiman.com to the CCE2

    mailing list, and was subsequently received by craig@integyrs.com at the exact same date and

    time as the alleged email in DEF_00027300, but with entirely different email text.

           74.        Based on the above findings, it is my opinion that DEF_00027300 is a forgery made

    in April 2014 by creating a PDF of an email sent to a mailing list by Dave Kleiman in June 2011,

    and then modifying the PDF to make it appear as if it was an unrelated email exchange between

    Craig Wright and Dave Kleiman in 2011.

                 L.      DEF_00027303

           75.        I reviewed DEF_00027303, which is a PDF file of a purported email from Dave

    Kleiman to Craig Wright on or about December 10, 2012 regarding the establishment of a “shelf

    company” called Design by Human.

           76.        I extracted and analyzed a PDF metadata object from DEF_00027303. (Exs. 47-

    48.) The metadata indicates the document was created on or about March 26, 2014 at 1:18 PM in

    a time zone associated with eastern Australia (UTC+11). It was modified approximately two

    minutes later.



                                                     21
Case 9:18-cv-80176-BB Document 548-3 Entered on FLSD Docket 06/01/2020 Page 22 of 30



           77.        The visible content of the purported email in DEF_00027303 contains a

    cryptographic signature allegedly created by Dave Kleiman. I analyzed the signature using GPG.

    (Ex. 49.) Based on the GPG output, I determined the signature was created on February 28, 2014

    at 5:49 AM UTC according to the computer on which it was created.

           78.        I identified DEF_00068505 among documents produced by the Defendant, which

    is a native .msg email file representing an email sent from craig@rcjbr.org to craig@rcjbr.org on

    or about February 28, 2014 at 5:15 AM UTC. (Ex. 50.) DEF_00068505 contains the same text as

    DEF_00027303, but with a different cryptographic signature allegedly created by Dave Kleiman.

           79.        I analyzed the signature in DEF_00068505 using GPG. (Ex. 51.) Based on the GPG

    output, I determined the signature was created on February 28, 2014 at 5:14 AM UTC according

    to the computer on which it was created—approximately one minute before DEF_00068505 was

    sent from the Defendant to himself and approximately 35 minutes before the signature in

    DEF_00027303 was created.

           80.        Based on the above findings, it is my opinion that DEF_00027303 is a forgery made

    from an email sent from craig@rcjbr.org to craig@rcjbr.org on or about February 28, 2014,

    creating a PDF of that email, and modifying the PDF to appear as if it represented an email sent

    by Dave Kleiman to Craig Wright.

                 M.      DEF_00027289

           81.        I reviewed DEF_00027289, which is a PDF of a purported email from Dave

    Kleiman to Uyen Nguyen on or about October 13, 2012 at 10:16 AM in which Dave allegedly

    appoints Uyen as “COO” of a UK-based company identified by the number 08248988. I

    understand from DEF_00027303 that the numeric company identifier 08248988 corresponds to an

    alleged shelf company called Design by Human.



                                                     22
Case 9:18-cv-80176-BB Document 548-3 Entered on FLSD Docket 06/01/2020 Page 23 of 30



           82.    The subject of the email is “Nomination”. In the content of the purported email,

    Dave states that he has attached an appointment letter for Uyen to sign. The “Attachments” field

    of the purported email further references an attached file named “Untitled attachment 00958.txt.”

    I extracted the attached file from the PDF, the content of which is shown in Figure 7. The

    attachment refers to an email-based mailing list related to computer security and appears to be

    unrelated to the appointment of Uyen Nguyen as COO of Design by Human.

    FIGURE 7. Contents of “Untitled attachment 00958.txt” extracted from DEF_00027289.

     _______________________________________________

     Yasml mailing list

     Yasml@opensecnet.com

     https://www.opensecnet.com/mailman/listinfo/yasml

     DO NOT SHARE ANYTHING ON THIS LIST UNLESS YOU GET PERMISSION FROM THE ORIGINAL SOURCE. WHEN
     SHARING DO NOT MENTION THIS LIST, YOU MAY MENTION THE ORIGINAL SOURCE IF THEY ALLOW IT.




           83.    I extracted and analyzed the PDF metadata contained within DEF_00027289. (Ex.

    52.) The CreateDate field in the metadata object indicates that the PDF was created on or about

    October 13, 2012 at 1:22 PM in a time zone associated with eastern Australia (UTC+11) –

    approximately three hours after the purported email in DEF_00027289 was allegedly sent. The

    PDF was last modified on or about April 15, 2014 at 10:58 AM (UTC+10).

           84.    I identified DEF_00014910 among documents produced by the Defendant, which

    is an email by Dave Kleiman to the same yasml@opensec.net mailing list referenced in the

    attachment in Figure 7. The subject of the email is the subject “Member Nomination”.

           85.    I extracted the email headers from DEF_00014910. (Ex. 53.) According to the

    email headers, the email was received by craig.wright@information-defense.com on or about



                                                   23
Case 9:18-cv-80176-BB Document 548-3 Entered on FLSD Docket 06/01/2020 Page 24 of 30



    October 12, 2012 at 4:16 PM (UTC-7) which is equivalent to 10:16 AM (UTC+11) – the exact

    same date and time shown in DEF_00027289.

           86.        I analyzed the internal PDF file structure of DEF_00027289. Among the

    modifications made to the PDF, I identified the section of PDF object code in Exhibit 54 which

    indicates that the recipient of the email was changed to Uyen Nguyen, and that the original contents

    of the email itself had been removed and replaced with the text visible in DEF_00027289.

           87.        Based on the above findings, it is my opinion that DEF_00027289 is a forgery made

    by creating a PDF of an email sent to a mailing list by Dave Kleiman in October 2012, and then

    modifying the PDF to make it appear as if it was an unrelated email sent by Dave Kleiman to Uyen

    Nguyen on the same date and time as the original email.

                 N.      DEFAUS_00521091

           88.        I reviewed DEFAUS_00521091, which is a purported certificate of registration for

    Panopticrypt Pty Ltd issued by the Australian Securities and Investments Commission (“ASIC”)

    on June 20, 2011.

           89.        I extracted and analyzed the PDF metadata contained within DEFAUS_00521091.

    (Ex. 55.) The metadata shows the PDF was created on or about April 17, 2013 at 7:13 AM—almost

    two years after the certificate was allegedly issued. The PDF metadata also indicated the document

    was later modified on or about October 23, 2014 at 7:39 AM on a computer with a time zone

    associated with eastern Australia (UTC+11).

           90.        I identified DEF_00045255 among the documents produced by the Defendant,

    which is a similar certificate of registration of a company issued by ASIC to Coin-Exch Pty. Ltd.

    on or about April 17, 2013. I extracted and analyzed the PDF metadata contained within




                                                     24
Case 9:18-cv-80176-BB Document 548-3 Entered on FLSD Docket 06/01/2020 Page 25 of 30



    DEF_00045255 and determined it had the exact same CreateDate as DEFAUS_00521091. (Ex.

    56.)

           91.        I also analyzed the internal structure of DEFAUS_00521091. I identified PDF

    object code which indicated that the company name, company number, and issue date had been

    modified. (Ex. 57.)

           92.        Based on the above findings, it is my opinion that DEFAUS_00521091 is a forgery

    created on or about October 23, 2014 by modifying a certificate of registration issued to Coin-

    Exch Pty Ltd in April 2013 to make it appear as if the certificate was issued to Panopticrypt Pty

    Ltd in June 2011.

                 O.      DEF_00029509

           93.        I reviewed DEF_00029509, which is a PDF containing several purported email

    exchanges between the Defendant and ATO employees. The individual email exchanges within

    DEF_00029509 are labeled DM1 through DM7. Based on my review of the document, as well as

    other documents produced by the Defendant, the authenticity of some portions of the email

    exchanges appear to be disputed by the ATO.

           94.        I identified DEF_00030109 among the documents produced by the Defendant,

    which is a .msg file containing a purported conversation between the Defendant and ATO

    employee Hao Khuu. The text of DEF_00030109 is the same as the email conversation containing

    DM1 and DM2 from DEF_00029509. I also identified DEF_00074274 among the documents

    produced by the Defendant, which appears to be a PDF of DEF_00030109. DEF_00074274 was

    named “Hoa Khuu emails altered 2.pdf” when produced by the Defendant.

           95.        I also identified DEF_00030131 among the documents produced by the Defendant,

    which is a .msg file containing a second purported conversation between the Defendant and Khuu.



                                                     25
Case 9:18-cv-80176-BB Document 548-3 Entered on FLSD Docket 06/01/2020 Page 26 of 30



    The text of DEF_00030101 is the same as the email conversation containing DM3 and DM4 from

    DEF_00029509. I also identified DEF_000167853 among the documents produced by the

    Defendant, which appears to be a PDF of DEF_00030131. DEF_000167853 was named “Hoa

    Khuu emails altered.pdf” when produced by the Defendant.

           96.     I also identified DEF_00046674 among the documents produced by the Defendant,

    which is a .msg file containing a third purported conversation between the Defendant and Khuu. I

    also identified DEF_00074276 among the documents produced by the Defendant, which appears

    to be a PDF of DEF_00046674. DEF_00074276 was named “Hoa Khuu emails from ATO

    unaltered.pdf” when produced by the Defendant. The text of DEF_00046674 is substantially

    different from DM1, DM2, DM3, and DM4.

           97.     I   extracted   the   email   headers   from    DEF_00046674,      DEF_00030131,

    DEF_00030109. (Exs. 58 - 60.) Each email header includes a “DKIM-Signature” field, which is a

    unique cryptographic signature computed by the sender’s email server over several fields of the

    email, such as the subject, date, and, in this case, email content. The DKIM-Signature field is

    identical for all three emails, including timestamp and hash of the message contents, despite having

    different timestamps and contents.

           98.     I also identified DEF_00030136 among the documents produced by the Defendant,

    which is a .msg file containing a purported email from ATO employee Brigid Kinloch to the

    Defendant and John Chesher. The text of DEF_00030136 is the same as DM5 from

    DEF_00029509. I also identified DEF_00074267 among the documents produced by the

    Defendant, which appears to be a PDF of DEF_00030136 with certain text highlighted.

    DEF_00074267 was named “Birgid Kinloch email altered.pdf” when produced by the Defendant.




                                                    26
Case 9:18-cv-80176-BB Document 548-3 Entered on FLSD Docket 06/01/2020 Page 27 of 30



           99.     I extracted the email headers from DEF_00030136. (Ex. 61.) The email headers

    include two “Content-Type” headers, which is used to instruct an email client how to interpret the

    contents of the email. One Content-Type header contains a timestamp corresponding to 4:33:27

    AM on Friday, November 1, 2013 (UTC). The “Date” field in the email header field, on the other

    hand, indicates the email was sent at 5:03:12 AM on Friday, November 1, 2013 (UTC).

           100.    I identified DEFAUS_00654293 among the documents produced by the Defendant,

    which contains an email sent from Brigid Kinloch to the Defendant and John Chesher. The text of

    the email is similar to DM5, but certain parts of the two messages differ. I extracted the email

    headers from DEFAUS_00654293. (Ex. 62.) The headers indicate the email was sent at 4:33:27

    AM on Friday, November 1, 2013 (UTC) – the exact same time as the Content-Type header in

    DEF_00030136.

           101.    I also identified DEF_00074272 among the documents produced by the Defendant,

    which is a PDF containing an email exchange between the Defendant and Brigid Kinloch. The

    first email chronologically in the exchange is identical to the text of DEFAUS_00654293.

    DEF_0007472 was named “Birgid Kinloch email from ATO unaltered.pdf” when produced by the

    Defendant.

           102.    I also identified DEF_00030137 among the documents produced by the Defendant,

    which contains an email sent from ATO employee Celeste Salem to the Defendant. The text of

    DEF_00030137 is the same as DM6 from DEF_00029509. I extracted the email headers from

    DEF_00030137. (Ex. 63.) The “Date” field in DEF_00030137 purports that the email was sent on

    or about July 15, 2013 at 4:52:43 PM (UTC+11). Conflictingly, the “X-OriginalArrivalTime” and

    multiple “Received” header fields indicate the email was sent on or about July 15, 2014—

    approximately one year after the purported date of the email. Additionally, the final email server




                                                   27
Case 9:18-cv-80176-BB Document 548-3 Entered on FLSD Docket 06/01/2020 Page 28 of 30



    in the email’s path references Microsoft SMTP Server 14.3.158.1, which is a version of the

    Microsoft Exchange email server software which was not released until August 8, 2013. (Ex. 64.)

             103.   I also identified DEF_00023312 among the documents produced by the Defendant,

    which contains an email purportedly sent from the Defendant to ATO employee Shalyce Dempster

    on or about July 18, 2013. The text and image within DEF_00023312 are identical to DM7 from

    DEF_00029509. I also identified DEF_00035418, which is a PDF of an email sent by Defendant

    to ATO employee Michael Hardy and Jamie Wilson on or about September 12, 2013. The email

    includes the July 18 email allegedly sent to Shalyce Dempster and has the same timestamp;

    however, the text of the July 18 email is different from that of DEF_00023312.

             104.   Based on the above findings, it is my opinion that DEF_00029509 contains multiple

    forged emails that were created by modifying the contents of legitimate emails from ATO

    employees.

       VI.      RESERVATION OF RIGHTS

             105.   I reserve all rights to modify or supplement this Report if I become aware of any

    errors or misstatements, or if I become aware of other data or other evidence relevant to my

    position. I also reserve all rights to respond to any statements made by the Defendant or his

    witnesses or expert witnesses to which a response is appropriate.

             106.   I understand that several depositions remain to be taken in this matter. I may also

    modify or supplement my opinions in view of opinions or arguments made by any person,

    including Defendant’s counsel and anyone engaged by Defendant to provide opinions. I may also

    modify or supplement my opinions if the Court provides litigants with any pertinent additional

    rulings.




                                                    28
Case 9:18-cv-80176-BB Document 548-3 Entered on FLSD Docket 06/01/2020 Page 29 of 30



           107.    I may expand or modify my opinions as my investigation and study continues and

    supplement my opinions in light of any relevant orders from the Court or in response to any

    additional information I review, and matters the Defendant raises, or any opinions Defendant’s

    experts may provide.

           108.    I may prepare and use graphics, images, photographs, video recordings, test data,

    animations, and other presentation aids to help me explain my opinions. I may also use images,

    photographs, graphics, animations, and other presentation aids prepared by other witnesses to help

    me explain my opinions.

    I declare under penalty of perjury that the foregoing Report is true and accurate.




    Dated: December 13, 2019




                                                                                Dr. Matthew J. Edman
                                                                                           Lānaʻi, HI




                                                    29
Case 9:18-cv-80176-BB Document 548-3 Entered on FLSD Docket 06/01/2020 Page 30 of 30



                                       Materials Considered

    Declarations
    May 8, 2019 Declaration of Craig S. Wright
    May 13, 2019 Declaration of Craig S. Wright

    Production Documents
    DEF_00000204                                       DEF_00028008
    DEF_00002413                                       DEF_00029509
    DEF_00002414                                       DEF_00030101
    DEF_00002415                                       DEF_00030109
    DEF_00002416                                       DEF_00030131
    DEF_00013147                                       DEF_00030136
    DEF_00013188                                       DEF_00030137
    DEF_00013189                                       DEF_00030487
    DEF_00013376                                       DEF_00035418
    DEF_00013459                                       DEF_00045255
    DEF_00014589                                       DEF_00046674
    DEF_00014910                                       DEF_00050985
    DEF_00016785                                       DEF_00051013
    DEF_00022263                                       DEF_00056406
    DEF_00022274                                       DEF_00068505
    DEF_00023252                                       DEF_00074267
    DEF_00023312                                       DEF_00074272
    DEF_00027287                                       DEF_00074274
    DEF_00027288                                       DEF_00074276
    DEF_00027289                                       DEF_00079344
    DEF_00027291                                       DEFAUS_00521091
    DEF_00027300                                       DEFAUS_00654293
    DEF_00027303


    Additional Materials
    All Exhibits and Demonstratives attached to this Report.
    Telephonic conversation with Jonathan Warren dated June 25, 2019.
    Deposition of Jonathan Warren (July 24, 2019).




                                                  30
